      Case 2:20-cr-00051-wks Document 69 Filed 03/02/21 Page 1 of 12



                    UNITED STATES DISTRICT COURT
                               FOR THE
                         DISTRICT OF VERMONT


UNITED STATES OF AMERICA               :
                                       :
          v.                           :     Case No. 2:20-cr-51-1
                                       :
KEVIN SPEAR,                           :
                                       :
          Defendant.                   :

                           OPINION AND ORDER

                   (ECF. Nos. 54, 55, 56, 57, 58)

     Defendant Kevin Spear (“Spear”) is charged with knowingly

and willfully transmitting a threat in interstate commerce in

violation of 18 U.S.C. § 875(c), and forcibly assaulting,

resisting, opposing, impeding and interfering with a person who

was at the time performing official duties and assisting federal

law enforcement agents in violation of 18 U.S.C. § 111(a)(1).

ECF No. 45.

     The Court held a hearing on February 22, 2021 to address

pending motions. For the reasons summarized below, the Court

denies the following motions submitted by Spear: Motion to

Dismiss Indictment (Lack of Essential Element), Motion to

Dismiss Indictment on First Amendment Grounds, Motion to Dismiss

Indictment on Due Process Grounds, Motion to Sever Counts, and

Motion to Suppress Statements.
      Case 2:20-cr-00051-wks Document 69 Filed 03/02/21 Page 2 of 12



                                 FACTS1

     According to the government, in April 2020 the FBI was

alerted by Google’s global security and cybercrime investigation

groups that a series of posts, allegedly threatening in nature,

were being made by YouTube user “The Emperor of Mars” on the

YouTube platform. ECF No. 64 at 2. Included in these posts were

comments made on December 23, 2019 on the video of an interview

of the CEO of YouTube: “fuck you scum bag im going to set your

family on fire and rape your dog” and “ill hunt you down and

skin you alive u have 1 week before I kill you and your entire

family”. Id. at 3. The government asserts that, in assessing

whether to take these allegedly threatening statements

seriously, the FBI learned that Spear, who they believed to be

making the comments, had engaged in an “armed stand-off” with

local law enforcement in 2018. Id. at 4.

     The government asserts that the FBI shared this information

with the State of Vermont, and the State of Vermont then applied

for a Warrant for Emergency Examination that Judge Elizabeth

Mann issued on April 23, 2020. ECF No. 57 at 1, ECF No. 64 at 5.

On April 27, Judge Conroy issued a search warrant for the

residence. On April 28, 2020, local, state, and federal law




1 The following facts are taken in large part from briefing
submitted by the parties on the relevant motions, particularly
Docket Numbers 57 and 64.
                                    2
          Case 2:20-cr-00051-wks Document 69 Filed 03/02/21 Page 3 of 12



enforcement officers executed the warrants. Spear says that they

used excessive force when he questioned why he was being

arrested. ECF No. 57 at 1. The government says that Spear

resisted arrest and headbutted a Sergeant, causing injuries. ECF

No. 64 at 5. Spear was seized and taken to Rutland Regional

Medical Center, where an emergency room physician conducted an

examination pursuant to the warrant and found him to be

suffering from no psychiatric illness. ECF No. 57 at 1-2. The

government asserts that when Spear was released from the

hospital that afternoon, “based on concern for public safety,

federal officials decided to arrest Spear based on probable

cause to conclude he had violated 18 U.S.C. §§ 875(c) and

111(a)(1).” ECF No. 64 at 5. A grand jury returned a two-count

indictment on May 21, 2020 (ECF No. 20), and a superseding

indictment on August 20, 2020 (ECF No. 45).2

                           DISCUSSION AND ANALYSIS

    I.     Motions to Dismiss

           A. Failure to Allege an Essential Element of the Offense

         Defendant first moves to dismiss count one of the

indictment for failure to allege an essential element of the

offense. Count one of the indictment reads:




2 Spear notes that the Superseding Indictment changed the
description of Count One to “threats directed at an individual”
from “threats to a YouTube official”. See ECF Nos. 20, 45.
                                        3
      Case 2:20-cr-00051-wks Document 69 Filed 03/02/21 Page 4 of 12



     On or about December 23, 2019, in the District of Vermont
     and elsewhere, Defendant KEVIN SPEAR, knowingly and
     willfully did transmit in interstate and foreign commerce
     communications containing threats to injure the persons of
     another by posting comments on the Youtube Internet
     platform containing threats directed at an individual that
     Spear would “set your family on fire,” “hunt down and skin
     you alive,” and that “u have 1 week before I kill you and
     your family.”

ECF No. 45. The allegedly violated statute, 18 U.S.C. § 875(c),

reads: “[w]hoever transmits in interstate or foreign commerce

any communication containing any threat to kidnap any person or

any threat to injure the person of another” shall be guilty of

the crime.

     Defendant argues that the government failed to plead

specific intent with respect to the threatening nature of the

communications, and that this violates the Supreme Court’s

decision in Elonis v. United States, 135 S. Ct. 2001 (2015). In

Elonis, the defendant’s conviction was based “solely on how his

posts would be understood by a reasonable person” and the

Supreme Court reversed, finding in its opinion that the mental

state requirement must “apply to the fact that the communication

contains a threat.” Id. at 2011. The government agrees that

scienter is an element of 18 U.S.C. § 875(c) for both the

transmission of the communication and its threatening content.

The purpose of an indictment is to sufficiently inform a

defendant of the charges against him and to provide enough

detail such that a defendant could plead double jeopardy in a

                                    4
      Case 2:20-cr-00051-wks Document 69 Filed 03/02/21 Page 5 of 12



future prosecution based on the same events. United States v.

Bustos de la Pava, 268 F.3d 157, 162 (2d Cir. 2001). The

government argues that “knowingly and willfully” is sufficient

to show the element of scienter in the indictment, because this

phrase does not only apply to the transmission but also to the

content of the communication. The Court finds that the

indictment as written sufficiently sets forth the elements here.

Defendant is on notice of the nature of the charge against him

by use of the words knowingly and willfully. The Court will make

clear in instructions that knowingly and willfully does apply to

the threatening nature of the communications. Defendant is on

notice of the scienter requirements.

       B. First Amendment

     Spear also moves to dismiss count one on First Amendment

grounds. The protections afforded by the First Amendment “are

not absolute”: one exception to constitutionally protected free

speech comes in the form of a “true threat,” which the Supreme

Court has defined as “those statements where the speaker means

to communicate a serious expression of an intent to commit an

act of unlawful violence to a particular individual or group of

individuals.” Virginia v. Black, 538 U.S. 343, 359 (2003). Spear

argues that this case “lacks the critical context of a specified

individual precisely because there is no one at whom the posted

comments are directed” because the comments themselves “do not

                                    5
      Case 2:20-cr-00051-wks Document 69 Filed 03/02/21 Page 6 of 12



name, or refer in any way, to a specific individual. Nor is any

individual named in the indictment.” Thus, according to Spear,

the comments cannot be considered a true threat because they

were not directed at an individual.

     The government responds that the question raised by Spear

is really a question of whether the government has sufficient

evidence to show that the threat was directed at the CEO of

YouTube, and that such a question is meant for the trier of fact

to answer. The Court agrees. See United States v. Wright-

Darrisaw, 781 F.3d 35, 39 (2d Cir. 2015) (stating that “whether

words used are a true threat is generally best left to the

triers of fact”) (internal citations omitted); United States v.

Turner, 720 F.3d 411, 419 (explaining that “[i]n general,

whether a given writing constitutes a threat is an issue of fact

for the trial jury”) (quotations and citations omitted). Here,

the government has focused its case on the comments made on the

YouTube video of an interview with the CEO of YouTube. At the

hearing on February 22nd, 2021, defense counsel showed the Court

an exhibit of the YouTube comments, and described the comment

section while arguing that at least one comment allegedly made

by Spear could be considered to have been made to another

commenter instead of to the CEO. Similarly, defense counsel

argued that the comments were general enough in nature to be

considered rants against the world, or alternatively that they

                                    6
      Case 2:20-cr-00051-wks Document 69 Filed 03/02/21 Page 7 of 12



could be considered to be made against the interviewer instead

of the CEO being interviewed. These are arguments that should be

made to the trier of fact. The Court finds that the government

can assert that a known victim is identified by the context of

the message, because the statement was made in a response to an

interview of the CEO. Other statements not made in response to

this interview are not considered the gravamen of the offense

but may be introduced to shed light on his intent. Because of

the context of Spear’s comment, the government has identified

the CEO as the victim here. The motion is denied.

       C. Due Process

     Defendant also moved to dismiss the entire indictment,

arguing that the government violated his rights under the Fifth

and Fourteenth Amendments by illegally obtaining and executing a

Warrant for Emergency Examination in violation of his due

process rights. ECF No. 57. Defendant argues that he was

subjected to offensive and outrageous government conduct on

April 28, 2020, when law enforcement officers went to his home

and arrested him on an illegally obtained Warrant for Emergency

Examination, used excessive force when Defendant questioned why

he was being arrested, transported him to Rutland Regional

Medical Center and had an emergency room physician conduct an

examination pursuant to the warrant where he was found to be

suffering from no psychiatric illness. Defendant argues that the

                                    7
      Case 2:20-cr-00051-wks Document 69 Filed 03/02/21 Page 8 of 12



Warrant was procured under 18 V.S.A. § 7101(17), which is about

someone who has a mental illness, not someone who might have a

mental illness. ECF No. 57 at 2. The Second Circuit has set out

a high bar for a party to meet when attempting to dismiss an

indictment for violation of due process:

     To meet the "very heavy" burden of establishing a due
     process violation to dismiss an indictment for outrageous
     governmental misconduct, a defendant must show that the
     Government's conduct was "so outrageous that common notions
     of fairness and decency would be offended were judicial
     process invoked to obtain a conviction." United States v.
     Al Kassar, 660 F.3d 108, 121 (2d Cir. 2011) (internal
     quotation marks omitted). This inquiry "turn[s] on whether
     the governmental conduct, standing alone, is so offensive
     that it shocks the conscience." United States v. Chin, 934
     F.2d 393, 398 (2d Cir. 1991) (internal quotation marks
     omitted). Successful motions to dismiss on this ground have
     "[o]rdinarily" involved "coercion" or a "violation of the
     defendant's person." United States v. Schmidt, 105 F.3d 82,
     91 (2d Cir. 1997); see, e.g., Rochin v. California, 342
     U.S. 165, 172, 72 S. Ct. 205, 96 L. Ed. 183
     (1952) (forcible extraction of accused's stomach
     contents); Watts v. Indiana, 338 U.S. 49, 55, 69 S. Ct.
     1347, 93 L. Ed. 1801 (1949) (confession obtained after six
     days of intense custodial interrogation); Brown v.
     Mississippi, 297 U.S. 278, 279, 56 S. Ct. 461, 80 L. Ed.
     682 (1936) ("confessions shown to have been extorted by
     officers of the state by brutality and violence").

United States v. Walters, 910 F.3d 11, 27 (2d Cir. 2018).

Defendant argues that the indictment should be dismissed because

agents in this case misused the judicial process to seize him.

Defendant says that there was no personal observation that he

suffered from a mental illness, and says that he cannot have

presented an immediate risk of danger because the emergency

warrant was not executed until five days after its issuance.

                                    8
        Case 2:20-cr-00051-wks Document 69 Filed 03/02/21 Page 9 of 12



Spear further argues that the Emergency Warrant was a product of

false information. The affiant wrote that “Mr. Spear has

threatened to kill and/or rape people (including Susan Wojcicki

specifically) through comments on Youtube. The threat of

violence is also coupled with the fact that Mr. Spear may have

access to weapons, as he was seen with an ‘AR type rifle’ in

2018 by Ludlow Police Department.” ECF No. 57-1. Spear argues

that this was false information because all of the threats were

only rants, and the comment posted on December 23, 2019 was

posted on the YouTube platform and “was not directed at anyone

in particular, let alone Susan Wojcicki. By its very terms, it

had a shelf-life of one week.” ECF No. 57 at 7.

     The Court finds that none of these actions are sufficient

to justify dismissal of the indictment on due process grounds.

The information here that Spear claims was false is in fact the

very information at the heart of the government’s case. The

sufficiency of the evidence is a question that must be addressed

later, at trial. If true, the government’s assertions are enough

to convict.

  II.    Motion to Sever

     Spear moves under F.R.Cr.P. 8 and F.R.Cr.P. 14 to sever the

two counts, arguing that there is no logical connection between

the two charges. Spear argues that there would be no overlap of

evidence, and that a combined trial would substantially

                                      9
     Case 2:20-cr-00051-wks Document 69 Filed 03/02/21 Page 10 of 12



prejudice him. The government responds that there is a liberal

standard for joinder, and that counts one and two are of a

similar character and are both based on Spear’s online activity.

The government says that to prosecute count two, it will have to

explain the federal investigation into the online threats,

including those described in count one. The government also

argues that Spear’s YouTube comments will be evidence in both

counts: to show the threats were directed at the CEO and to show

his animosity towards law enforcement. Therefore, evidence tying

the account to Spear and his residence will be relevant to both

counts.

     Fed. R. Crim. P. 8(a) provides that:

     The indictment or information may charge a defendant in
     separate counts with 2 or more offenses if the offenses
     charged – whether felonies or misdemeanors or both – are of
     the same or similar character, or are based on the same act
     or transaction, or are connected with or constitute parts
     of a common scheme or plan.

The Second Circuit has explained that “Multiple trials are

unfair to both the government and the accused. A prosecution is

expensive and time-consuming, for the government and the court.

The defendant is put to the expense and embarrassment of two or

more trials. Accordingly, Fed. R. Crim. P. 8 provides a liberal

standard for joinder.” United States v. McGrath, 558 F.2d 1102,

1106 (2d Cir. 1977). “Joinder is proper if the offenses have a

‘sufficient logical connection.’” United States v. Black, 677 F.


                                   10
     Case 2:20-cr-00051-wks Document 69 Filed 03/02/21 Page 11 of 12



App’x 696, 698 (2d Cir. 2017) (summary order) (quoting United

States v. Ruiz, 894 F.2d 501, 505 (2d Cir. 1990)).

     The Court finds that the counts are sufficiently linked to

allow joinder. There is a logical connection because the

government would want to show the activity engaged in that led

to the federal arrest and alleged assault.

     Spear also argues that severance is necessary because

joinder would prejudice him under Rule 14. Rule 14 of the

Federal Rules of Criminal Procedure allows a district court to

grant a severance “[i]f the joinder of the offenses or

defendants in an indictment . . . appears to prejudice a

defendant.” Fed. R. Crim. P. 14(a). Here, the Court finds that

the prejudice potentially suffered by Spear by joinder of the

claims is not so large that it could not be cured by limiting

instructions to the jury.

  III. Motion to Suppress

     Finally, Spear submitted a motion to suppress statements

made on April 28, 2019. The government responds that this motion

is moot because it does not intend to use the statements in its

case in chief, and Spear accepted this representation at the

February 22, 2021 hearing before this Court. Therefore, this

motion is denied as moot.




                                   11
     Case 2:20-cr-00051-wks Document 69 Filed 03/02/21 Page 12 of 12



                              CONCLUSION

     For the foregoing reasons, the Court denies the following

motions: Motion to Dismiss Indictment (Lack of Essential

Element)(ECF No. 54), Motion to Dismiss Indictment on First

Amendment Grounds (ECF No. 56), Motion to Dismiss Indictment on

Due Process Grounds (ECF No. 57), Motion to Sever Counts (ECF

No. 55), and Motion to Suppress Statements (ECF No. 58).



     DATED at Burlington, in the District of Vermont, this 2nd

day of March, 2012.



                                 /s/ William K. Sessions III
                                 William K. Sessions III
                                 District Court Judge




                                   12
